

	

		III

		109th CONGRESS

		1st Session

		S. RES. 302

		IN THE SENATE OF THE UNITED STATES

		

			November 10, 2005

			Mr. Bingaman (for

			 himself, Mr. Rockefeller,

			 Mr. Reed, Mrs.

			 Clinton, Mrs. Murray,

			 Mr. Baucus, Ms.

			 Mikulski, Mr. Corzine,

			 Mr. Lautenberg, Mr. Dodd, and Mr.

			 Salazar) submitted the following resolution; which was referred to

			 the Committee on

			 Finance

		

		RESOLUTION

		To express the sense of the Senate

		  regarding the impact of medicaid reconciliation legislation on the health and

		  well-being of children.

	

	

		Whereas the Medicaid program provides health insurance for

			 more than ¼ of children in the United States and pays for more than

			 1/3 of the births and health care costs for newborns in

			 the United States each year;

		Whereas the Medicaid program provides critical access to

			 health care for children with disabilities, covering more than 70 percent of

			 poor children with disabilities and children with special needs in low-income

			 working families, including 1 in 9 military children with special health care

			 needs;

		Whereas low-income children who depend on the Medicaid

			 program experience a rate of health conditions and health risks much greater

			 than those found among children who are not low-income;

		Whereas the Medicaid program is the largest source of

			 payment for health care provided to children with special health care needs in

			 the Nation and is also a critical source of funding for health care provided to

			 children in foster care and for health care services provided in schools to

			 children eligible for coverage under the Medicaid program;

		Whereas the Medicaid program is the single largest source

			 of revenue for the Nation’s safety net hospitals, including children’s

			 hospitals and community health centers, and is critical to the ability of these

			 providers to adequately serve all children;

		Whereas the Medicaid program, in combination with the

			 State Children’s Health Insurance Program, has helped to dramatically reduce

			 the number of uninsured children, cutting the rate by more than

			 1/3 between 1997 and 2003;

		Whereas without the Medicaid program, the number of

			 children without health insurance—8,300,000 in 2004—would be substantially

			 higher;

		Whereas the Medicaid program’s guarantee of affordable

			 coverage and access to necessary health care is essential to the ability of the

			 Medicaid program to adequately serve children whose families have low-incomes

			 and whose health care expenses often exceed the norm;

		Whereas for nearly 40 years, the Medicaid program has

			 ensured particularly comprehensive benefits for infants, young children,

			 school-age children, and adolescents, in recognition of the unique growth and

			 development needs of children and the importance of strong and healthy young

			 adults to the safety and welfare of the Nation;

		Whereas the Medicaid program’s special benefits, added in

			 1967, were a direct response to findings of the Department of Defense regarding

			 pervasive physical, dental, and developmental conditions among low-income

			 military recruits, and the implications of these findings for national

			 preparedness;

		Whereas the Medicaid program’s benefits for children are

			 comprehensive, in order to ensure that all low-income infants, even those born

			 too soon and too small, have the chance to survive and thrive into a healthy

			 childhood;

		Whereas the Medicaid program’s benefits for children help

			 ensure that young children grow and develop properly, arrive at school ready to

			 learn, and have the opportunity to achieve their full educational

			 potential;

		Whereas the Medicaid program ensures that children have

			 the benefits, health services, and health care support they need to be fully

			 immunized, and that children can secure eyeglasses, dental care, and hearing

			 aids when necessary, and have access to comprehensive, regularly scheduled, and

			 as-needed health examinations, as well as preventive interventions, to correct

			 physical and mental conditions that threaten to delay proper growth and

			 development;

		Whereas the Medicaid program ensures that the sickest and

			 highest risk infants, toddlers, and children have access to the specialized

			 diagnostic and treatment care that become essential when serious illness

			 strikes;

		Whereas title III of the budget reconciliation bill of the

			 House of Representatives, as reported out by the Committee on Energy and

			 Commerce, would eliminate Medicaid Early and Periodic Screening Diagnosis and

			 Treatment (EPSDT) benefit rules outright for approximately 6,000,000 low-income

			 children, whose family incomes are only slightly above the Federal poverty

			 level and who are therefore without the resources to secure basic health care

			 or essential medical care;

		Whereas title III of the budget reconciliation bill of the

			 House of Representatives permits States to eliminate the following benefits for

			 children: comprehensive developmental assessments, assessment and treatment for

			 elevated blood lead levels, eyeglasses, dental care, hearing aids, wheelchairs

			 and crutches, respiratory treatment, comprehensive mental health services,

			 prescription drugs, and speech and physical therapy services;

		Whereas title III of the budget reconciliation bill of the

			 House of Representatives would allow States to impose premiums, deductibles,

			 and copayments on children whose families have incomes only slightly above the

			 Federal poverty level and who therefore cannot afford the cost of medically

			 necessary care and millions of children, especially infants, young children,

			 and school-age children with serious disabilities and high health care needs,

			 would potentially be affected;

		Whereas although title III of the budget reconciliation

			 bill of the House of Representatives purports to exempt poor children, it

			 permits States to redefine the meaning of poverty virtually without limitation,

			 in order to eliminate cost sharing safeguards for poor children currently

			 available under the law;

		Whereas title III of the budget reconciliation bill of the

			 House of Representatives would permit States to require that even the poorest

			 children pay copayments for prescription drugs, without providing exemptions to

			 this requirement, not even in the case of children in foster care or special

			 needs adoptions;

		Whereas title III of the budget reconciliation bill of the

			 House of Representatives would permit States to allow hospital emergency

			 departments to impose cost sharing requirements on the poor and on near-poor

			 infants, toddlers, and young children, without providing exemptions to this

			 requirement, not even in the case of children in foster care or special needs

			 adoptions;

		Whereas title III of the budget reconciliation bill of the

			 House of Representatives would permit providers to turn children away because

			 their families are unable to pay deductibles and copayments;

		Whereas title III of the budget reconciliation bill of the

			 House of Representatives would potentially eliminate medical case management

			 coverage for Medicaid-enrolled children in foster care, even though Federal

			 foster care programs expressly assume that medical case management services for

			 such children will be furnished through the Medicaid program;

		Whereas title III of the budget reconciliation bill of the

			 House of Representatives would permit States to entirely replace the Medicaid

			 program for children with health opportunity accounts that

			 eliminate all Medicaid coverage in favor of cash accounts of $1,000 and

			 catastrophic-only, high deductible health insurance coverage for children with

			 family incomes only slightly above the Federal poverty level; and

		Whereas title III of the budget reconciliation bill of the

			 House of Representatives would only exempt the poorest children from

			 participation in health opportunity accounts during the first 5 years of the

			 demonstration projects under which the accounts are available and would permit

			 States to redefine the meaning of poverty to any level, no matter how low: Now,

			 therefore, be it

		

	

		That it is the sense of the Senate

			 that the conferees for any budget reconciliation bill of the 109th Congress

			 shall not report a reconciliation bill that would—

			(1)allow States

			 to—

				(A)reduce coverage

			 for medically necessary health care for poor or low-income children; or

				(B)impose premiums,

			 deductibles, copayments, or coinsurance on poor or low-income children;

				(2)reduce coverage

			 of, or payment for, medical case management services under title XIX of the

			 Social Security Act for children in foster care, including targeted case

			 management services; or

			(3)allow the

			 Secretary to undertake any Health Opportunity Account demonstrations involving

			 poor or low-income children.

			

